                                        Case 5:20-cv-00212 Document 1-2 Filed 02/21/20 Page 1 of 1
 JS 44 (Rev. 06/17)
                                                                             CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OF THIS FORM)

 I.(a) PLAINTIFFS                                                                                               DEFENDANTS
  John Joseph Connors, Jr. and John Joseph Connors, Ill                                                       GEICO County Mutual Insurance Company (incorrectly named GEICO
                                                                                                              Insurance Agency) and Amica Mutual Insurance

    (b)       County of Residence of First Listed Plaintiff         Mecklenburg County, NC                      County of Residence of First Listed Defendant           Montgomery County, MD
                                 (EXCEPTIN US. PLAINTIFF CASES)                                                                           (IN US. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

    (C) Attorneys (Firm Name, Address, and Telephone Number)
                                                                                                              Saitri3 Y36C6r(idEICO only), Brock Guerra, 17339 Redland Road,
  Joe A. Gamez and Matthew Powell, Gamez Law Firm, 1119 Fresno, San                                           San Antonio, Texas 78247.
  Antonio, Texas 78201                                                                                        Andrew McCluggage (Amica Only), Thompson, Coe, Cousins & Irons,
                                                                                                              L.L.P., One Riverway, Suite 1400, Houston, Texas 77056

 II. BASIS OF JURISDICTION(Place an 'X"in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an 'X" in One Boxfor Plaintiff
                                                                                                         (  For Diversity Cases Only)                                      and One Boxfor Defendant)
 ❑ 1       U.S. Government                ❑ 3   Federal Question                                                                    PTF      DEF                                         PTF      DEF
             Plaintiff                           (U.S. Government Not a Party)                        Citizen of This State         ❑ 1      ❑ 1      Incorporated or Principal Place      ❑ 4     ❑ 4
                                                                                                                                                        of Business In This State

 ❑ 2 U.S. Government                      X4    Diversity                                             Citizen of Another State       iX 2     ❑   2   Incorporated and Principal Place      ❑ 5      COIC 5
       Defendant                                  (Indicate Citizenship ofParties in Item III)                                                           of Business In Another State

                                                                                                      Citizen or Subject of a        ❑ 3      ❑   3   Foreign Nation                        ❑ 6      ❑ 6
                                                                                                        Foreign Country
 W. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
~ ..          CONTRACT                                            TORTS        -,-    '''               FORFEITURE/PENALTY
❑      110 Insurance                       PERSONAL INJURY                PERSONAL INJURY             ❑ 625 Drug Related Seizure         ❑ 422 Appeal 28 USC 158         ❑ 375 False Claims Act
❑      120 Marine                       ❑ 310 Airplane                  ❑ 365 Personal Injury -             ofProperty 21 USC 881        ❑ 423 Withdrawal                ❑ 376 Qui Tam (31 USC
❑      130 Miller Act                   ❑ 315 Airplane Product                 Product Liability      ❑ 690 Other                              28 USC 157                       3729(a))
❑      140 Negotiable Instrument               Liability                ❑ 367 Health Care/                                                                               ❑ 400 State Reapportionment
❑      150 Recovery of Overpayment      ❑ 320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS              ❑ 410 Antitrust
           & Enforcement ofJudgment            Slander                        Personal Injury                                            ❑ 820 Copyrights                ❑ 430 Banks and Banking
❑      151 Medicare Act                 ❑ 330 Federal Employers'              Product Liability                                          ❑ 830 Patent                    ❑ 450 Commerce
❑      152 Recovery of Defaulted               Liability                ❑ 368 Asbestos Personal                                          ❑ 835 Patent - Abbreviated      ❑ 460 Deportation
           Student Loans                ❑ 340 Marine                           Injury Product                                                  New Drug Application      ❑ 470 Racketeer Influenced and
          (Excludes Veterans)           ❑ 345 Marine Product                   Liability                                                 ❑ 840 Trademark                       Corrupt Organizations
❑      153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                '       LABOR                  -- SOCIAL SECURITY              ❑ 480 Consumer Credit
           of Veteran's Benefits        X 350 Motor Vehicle             ❑ 370 Other Fraud             ❑ 710 Fair Labor Standards         ❑ 861 HIA (1395ff)              ❑ 490 Cable/Sat TV
❑      160 Stockholders' Suits          ❑ 355 Motor Vehicle             ❑ 371 Truth in Lending               Act                         ❑ 862 Black Lung(923)           ❑ 850 Securities/Commodities/
❑      190 Other Contract                     Product Liability         ❑ 380 Other Personal          ❑ 720 Labor/Management             ❑ 863 DIWC/DIWW (405(g))               Exchange
❑      195 Contract Product Liability   ❑ 360 Other Personal                  Property Damage                Relations                   ❑ 864 SSID Title XVI            ❑ 890 Other Statutory Actions
❑      196 Franchise                          Injury                    ❑ 385 Property Damage         ❑ 740 Railway Labor Act            ❑ 865 RSI(405(g))               ❑ 891 Agricultural Acts
                                        ❑ 362 Personal Injury -              Product Liability        ❑ 751 Family and Medical                                           ❑ 893 Environmental Matters
                                              Medical Malpractice                                            Leave Act                                                   ❑ 895 Freedom of Information
           REAL PROPERTY                    CIVIL G S ,                  PRISONER PETITIONS           ❑ 790 Other Labor Litigation         FEDERAL TAX SUITS                    Act
❑      210 Land Condemnation            ❑ 440 Other Civil Rights          Habeas Corpus:              ❑ 791 Employee Retirement          ❑ 870 Taxes(U.S. Plaintiff      ❑ 896 Arbitration
❑      220 Foreclosure                  ❑ 441 Voting                    ❑ 463 Alien Detainee                Income Security Act                or Defendant)             ❑ 899 Administrative Procedure
❑      230 Rent Lease & Ejectment       ❑ 442 Employment                ❑ 510 Motions to Vacate                                          ❑ 871 IRS—Third Party                 Act/Review or Appeal of
❑      240 Torts to Land                ❑ 443 Housing/                        Sentence                                                         26 USC 7609                     Agency Decision
❑      245 Tort Product Liability             Accommodations            ❑ 530 General                                                                                    ❑ 950 Constitutionality of
❑      290 All Other Real Property      ❑ 445 Amer. w/Disabilities -    ❑ 535 Death Penalty                 IMMIGRATION                                                       State Statutes
                                              Employment                  Other:                      ❑ 462 Naturalization Application
                                        ❑ 446 Amer. w/Disabilities -    ❑ 540 Mandamus & Other        ❑ 465 Other Immigration
                                              Other                     ❑ 550 Civil Rights                  Actions
                                        ❑ 448 Education                 ❑ 555 Prison Condition
                                                                        ❑ 560 Civil Detainee -
                                                                              Conditions of
                                                                             Confinement

V. ORIGIN (Place an "X" in One Box Only)
❑ 1       Original
          Proceeding
                           X2 Removed from                 ❑ 3         Remanded from             ❑ 4 Reinstated or      ❑ 5 Transferred from          ❑ 6 Multidistrict           n 8 Multidistrict
                              State Court                              Appellate Court               Reopened               Another District              Litigation -                    Litigation -
                                                                                                                           ( spectfy)                     Transfer                       Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictional statutes unless diversity):
                                            28 U.S.C. § 1332 - Diversity of Citizenship
VI. CAUSE OF ACTION                        Brief description of cause:
                      Uninsured/underinsured motorist claim
VII. REQUESTED IN    CI CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                          $200,000.00                             JURY DEMAND:               X Yes         ❑No

VIII. RELATED CASE(S)
                      (See instructions):
      IF ANY                              JUDGE                                                                                             DOCKET NUMBER
DATE                                                                      SIGNA                          OF RECORD
2/21/2020
FOR OFFICE USE ONLY

    RECEIPT II                       AMOUNT                                  APPL     NG IFP                                JUDGE                           MAG. JUDGE

                                                                                                  Exhibit 2
